Citation Nr: 1722828	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-36 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a left shoulder disability, and if so, whether service connection is warranted.

2.  Entitlement to an increased rating higher than 10 percent for right knee cut of the medial meniscus with traumatic arthritis.

3.  Entitlement to an increased rating higher than 10 percent for left knee tear of the lateral meniscus with traumatic arthritis.

4.  Entitlement to a compensable rating for cervical spine strain.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from April 1978 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In January 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The Veteran noted that he was withdrawing from consideration a service connection claim for hearing loss at the hearing.  The record shows, however, that he never appealed the matter after a statement of the case was issued in December 2015.  Thus, the service connection claim for hearing loss was not for appellate consideration.

The Veteran's former representative submitted a statement in February 2016 that in addition to the Veteran's withdrawal of the hearing loss claim, the representative was withdrawing from representing the Veteran.  The Veteran noted in a January 2017 Report of General Information (simultaneous to a January 2017 letter that his case was being transferred to the Board) that his attorney no longer represented him.  He also agreed during the hearing to proceed unrepresented.  The February 2016 statement from the Veteran's attorney was after the case was certified to the Board and did not include good cause for the withdrawal pursuant to 38 C.F.R. § 20.608.  However, the Veteran can withdraw his power of attorney at any time.  38 C.F.R. § 14.631(f)(1).  Also, review of the Veteran's VA-Form 21-22a, dated in August 2010 notes that the Veteran's election of the private attorney was not signed by the attorney.  Therefore, the Veteran is not represented at this time.

The issues of service connection for a left shoulder disability, increased ratings for the cervical spine and bilateral knee disabilities, and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service connection claim for a left shoulder disability was denied in a September 1980 rating decision.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the September 1980 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a left shoulder disability.


CONCLUSIONS OF LAW

1.  The September 1980 rating decision denying service connection for a left shoulder disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  Since the September 1980 decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a left shoulder disability; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The RO originally denied service connection for a left shoulder disability in a September 1980 rating decision.  The RO noted that the service treatment records showed the Veteran was in a motor vehicle accident in November 1978 and had complaints regarding his left shoulder afterward.  However, the RO noted that x-rays of the left shoulder were normal and there was no further treatment for the left shoulder shown in the service treatment records.  As there were no residuals of the left shoulder injury shown at the VA examination, the RO denied the Veteran's claim.  The Veteran was notified of the RO's decision in January 1981.  He did not appeal the September 1980 rating decision; so it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).

The Veteran submitted a petition to reopen a claim of service connection for his left shoulder in November 2008.  He submitted a private treatment record dated in September 2008 noting that he had pain in the left shoulder rotator cuff.  In a December 2008 statement he indicated that he suffered a hairline fracture to his shoulder blade during the motor vehicle accident in service, and had continued to have pain and limitation of motion as a result of his injury.  A December 2008 private x-ray examination of the left shoulder shows impingement/ tendinosis.  A June 2009 VA CT scan of the cervical spine also shows a small central herniated disc at C2-3 level, which the Veteran contends shows that his left shoulder impairment is a result of his service-connected cervical spine.  A VA treatment record dated in February 2010 shows complaints of shoulder pain and limited mobility suggestive of rotator cuff injury.  He testified at the Board hearing that his left shoulder disability is a result of the same motor vehicle accident in service that injured his cervical spine.  See January 2017 Board hearing transcript, p. 20.  He also noted that his cervical spine causes radiating pain into his left shoulder.  Id. at 16.

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran provided more detailed information concerning the injury to the left shoulder in service and his symptoms since service.  He also provided medical evidence showing a current disability in the left shoulder.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2015).  Accordingly, the Veteran's service connection claim for a left shoulder disability is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's petition to reopen service connection for a left shoulder disability has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

ORDER

New and material evidence has been received to reopen a service connection claim for a left shoulder disability, and to this extent only, the claim is granted.


REMAND

The Veteran seeks service connection for a left shoulder disability.  As noted above, he testified at the Board hearing that his left shoulder disability is a result of the same motor vehicle accident in service that injured his cervical spine.  See January 2017 Board hearing transcript, p. 20.  He also noted that his cervical spine disability causes radiating pain into his left shoulder and that he is essentially claiming that the cervical spine and left shoulder are one disability.  Id. at 16, 18.

The service treatment records show that he suffered trauma to the left shoulder in a motor vehicle accident in November 1978.  It was noted that he had a questionable fracture in the left shoulder.  However, x-rays of the left shoulder at the time of the injury were normal.  Clinical evaluation of the upper extremities, including strength and range of motion, at separation from service in April 1980 also was normal.  After service, a VA examination in July 1980 shows slight left trapezius tenderness but the shoulder was "ok."  The diagnosis was left shoulder sprain.  X-ray examination showed no fractures, dislocations, or bony abnormalities.

Current treatment records show findings of impingement/ tendinosis in the left shoulder in December 2008.  A February 2010 VA treatment record notes complaints of shoulder pain and limited mobility suggestive of rotator cuff injury.   The Veteran also contends that a June 2009 VA CT scan of the cervical spine showing a small central herniated disc at C2-3 level shows that his left shoulder impairment is a result of his service-connected cervical spine.

As the record shows injury to the left shoulder in service, complaints of shoulder impairment since service, and a current left shoulder disability, a medical opinion is warranted to resolve this claim. 

With respect to the Veteran's cervical spine and bilateral knee disabilities, the Veteran was last examined for compensation and pension purposes in December 2008, approximately 9 years ago.  The Veteran testified at the January 2017 hearing that he had lost all strength and could not bend down or hold things up while squatting because of the impairment in his knees.  Id. at 2-3.  He also complained of locking, popping, and pain in the knees, as well as giving way/falling and use of a cane.  Id. at 3-4.  He noted that he wore a brace on both knees.  Id. at 10.  In addition with respect to his cervical spine disability he said that he had pain in his neck with any movement, which sometimes radiated to his shoulders.  Id. at 14, 16.

As the records shows a potential worsening of the cervical spine and bilateral knee disabilities since they were last evaluated in 2008, additional examination is warranted.  The Veteran also noted that he had x-rays done in 2015 for his knees at a private facility in Jackson.  Id. at 7.  Any outstanding treatment records for the knees and cervical spine should be obtained.

Regarding the claim for a TDIU, the Veteran noted on a May 2011 statement that he had a vocational rehabilitation claim.  Information generated for any vocational rehabilitation claim could be relevant to his claim for a TDIU.  Efforts should be made to obtain this information on remand.  

The TDIU issue also is inextricably intertwined with the increased rating claim for cervical spine and the bilateral knee disabilities, as well as the service connection claim for the left shoulder disability.  The outcome of these decisions could affect the Veteran's schedular rating.  The service connection claim for the left shoulder disability was filed in 2008, which could change the effective date of his combined schedular rating, if the left shoulder claim is granted.  Of note, in an August 2013 rating decision, the Veteran was granted service connection and assigned a 100 percent disability rating for schizophrenia, effective December 29, 2010.  Unless the medical evidence shows that the Veteran is unemployable due to service-connected disabilities other than the schizophrenia (i.e., bilateral knees, cervical spine, and tinnitus), the TDIU matter is rendered moot, effective December 29, 2010; and the matter would be whether the Veteran is rendered unemployable due to service-connected disabilities prior to December 29, 2010.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter addressing the criteria for substantiating a service connection claim for a left shoulder disability, to include as secondary to service-connected cervical spine.  The letter also should include his options for electing representation for his claim.

2.  Make efforts to obtain copies of any vocational rehabilitation file pertaining to the Veteran and incorporate it into the Veteran's record.  Note any unsuccessful attempts for the record.

3.  Ask the Veteran to identify any additional private treatment records pertaining to his left shoulder, knees, or cervical spine, including any treatment records from the Imaging Center in Jackson dated in 2015.  

4.  Secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his left shoulder, knees, and cervical spine from June 2013 to present.

5.  After the above has been completed, schedule the Veteran for a VA orthopedic examination to determine the etiology of his left shoulder disability.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.
  
It is requested that the VA examiner indicate whether any current impairment in the left shoulder is at least as likely as not (i.e., 50 percent or greater probability) due to his injury to his left shoulder in service in November 1978; and/ or proximately due to, or alternatively, aggravated (permanently worsened) by his service-connected cervical spine disability. 

A rationale must be provided for the opinion provided.  Treatment records dated from July 1980 showing left shoulder sprain, should be considered in the opinion provided.  The Veteran also is considered competent to assess his impairment in his left shoulder he has experienced since his military service injury.  

6.  After the above has been completed, schedule the Veteran for appropriate VA examinations to assess the current level of severity of his service-connected cervical spine and bilateral knee disabilities and to address the TDIU claim.  

The appropriate Disability Benefits Questionnaire(s) (DBQs) should be completed.  The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.

With respect to the bilateral knee disability, the examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the knee joints.  Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected bilateral knee disability.

The examiner also should do the following regarding the bilateral knees:  

(a)  In addressing whether there is recurrent subluxation or lateral instability in the knees, if there is this type of impairment, please state whether it is considered slight, moderate, or severe.  

(b)  Please state whether there is impairment (i.e., malunion) of the tibia and fibula with slight, moderate, or marked, knee or ankle disability; or whether there is nonunion of the tibia and fibula with loose motion requiring brace.

(c)  If there is any ankylosis of the knees, please state to what degree.

With respect to the cervical spine disability, the examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion or ankylosis of the cervical spine.  Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected cervical spine disability.

The examiner also should do the following regarding the cervical spine:  

(a)  State whether there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

(b)  State whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(c)  Identify any neurological pathology related to the service-connected cervical spine disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.

Finally, with respect to the TDIU claim, the examiners should provide an opinion as to the functional limitations the Veteran experiences as a result of his service-connected disabilities (other than schizophrenia which is already assigned a 100 percent rating, i.e., bilateral knee disabilities, tinnitus, and cervical spine ), and what impact, if any, those have on his occupational functioning.  The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (other than schizophrenia).  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report(s).

7.  Then review the record and readjudicate the claim for a rating higher than 10 percent each for the bilateral knee disabilities, a compensable rating for the cervical spine, the service connection claim for a left shoulder disability, and a TDIU.  If any issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


